Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending. 

The following is an examiner’s statement of reasons for allowance:
At least, instant application is allowable based on the limitations in claims 1 and 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claim 1:  
translating the series of first language commands into first translated commands that [[may be]] are  provided to the first and second data sources as well as to the first data warehouse to control the first data flow, the first translated commands being based on the series of first language from the first and second data sources;

providing a first set of the first translated commands to the first data source to collect first data from the first data source;

providing a second set of the first translated commands to the second data source to [[collected]] collect first data from the second data source;

Claim 10:  
translating the series of first language commands into first translated commands that [[may be]] are  provided to the first and second data sources as well as to the first data warehouse to control the first data flow, the first translated commands being based on the series of first language commands in the first language, a structure of the first translated commands being retrieved from a translator data structure based on the first translated commands, the first and second data sources requiring different translated commands and the first data warehouse requiring different translated commands [[form]] from the first and second data sources;

providing a first set of the first translated commands to the first data source to collect first data from the first data source;

collect first data from the second data source;

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chong (US 2013/0055023) discloses memory scan dump operations are invoked using commands in a first language, and the commands are translated into a second language to perform the operations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/19/2021